Title: John Quincy Adams to Abigail Adams, 4 September 1783
From: Adams, John Quincy
To: Adams, Abigail



Honoured Mamma
Paris September 4th. 1783

I should deserve, all the reproaches which my friends in America have made me if I neglected writing, by so good an Opportunity as the one that presents itself at this time. Mr. Thaxter who will deliver you this expects to sail for New-York in the course of this Month. He will probably carry the Definitive Treaty, (which was at last signed yesterday,) to Congress. So you will not receive this so soon as if, it went directly, but, I suppose, he will not stay long to the South-ward. I suppose we shall soon leave this Place, and return to the Hague, as the business which called my Father here is now all finished, the Treaties having been signed yesterday on all sides. The Dutch signed their preliminary articles with Great-Britain the day before Yesterday. It seems they have ceded Negapatnam, or rather have left the matter to be decided in their Definitive Treaty so that


“Peace o’er the world her olive wand extends”

But, how long it will last, no body knows; it is feared not long; for it is thought almost universally that the affair between the two European Empires and the Turkish one, will not be arranged without some blood-shed. They have been for these 9 months in the Situation of a couple of Dogs, growling at one another, yet each afraid to touch the other; however, they will probably get at it, before they have done.
I suppose you will see Mr. Dana before this reaches you. He left Petersbourgh, in a yacht which sailed directly for Boston. Mr. Allen I believe is gone with him. Mr. Storer is expected here every day, he wrote Mr. Thaxter that he intended to leave London the first or second of this month.

I am your most dutiful Son
J. Q. Adams

